On July 7, 2004, the defendant was sentenced to ten (10) years in the Montana State Prison for the offense of Theft, a felony. The sentence imposed shall run concurrently with the Defendant’s sentence in Cascade County.
On November 18, 2004, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Benjamin Anciaux. The state was not represented.
The Defendant having been duly informed of the amended judgment and commitment, and having waived his right to appear before the undersigned for this pronouncement of sentence, whereupon,
IT IS ORDERED, ADJUDGED AND DECREED that the sentence shall be modified to a commitment of ten (10) years to the Department of Correction, with seven (7) years suspended, adopting all conditions that are imposed in the sentencing order of July 7, 2004. This sentence shall run concurrent to the sentence imposed in Cascade County. The modification to the Department of Corrections from the Montana State Prison gives the defendant more options for treatment programs and provides an extension for supervision time as opposed to prison time.
Hon. Ted L. Mizner, District Court Judge.